DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 24th, 2022 has been entered. Claims 1-20 remain pending
in the application. Applicant’s amendments to the Specification and Claims have overcome each
and every objection previously set forth in the Non-Final Office Action mailed November 30th, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US Patent No. US 20190107623 A1) hereinafter Campbell in view of Schanz et al. (US Patent No. 20040212863 A1) hereinafter Schanz.

Regarding Claim 1, Campbell teaches a LIDAR device for autonomous driving vehicles, (Campbell Figure 4 shows a lidar system as described in paragraph 77 in page 9-10, and paragraph 53 in page 5 describes that this lidar system 100, may be applied for driving autonomous vehicles) comprising: 
a laser emitter to emit an initial laser beam (Campbell: Lidar System 100 in Figure 4 has a light source 110);
a polygonal mirror positioned to receive the laser beam from the laser emitter, the polygonal mirror having a plurality of reflective surfaces, wherein the polygonal mirror is configured to rotate in a first rotational direction to deflect the initial laser beam into a first set of a plurality of laser beams in a first plurality of directions in a first plane using the reflective surfaces (Campbell: Lidar System 100 in Figure 4 has a rotating polygon mirror 300_1 that rotates along                         
                            
                                
                                    θ
                                
                                
                                    X
                                
                            
                        
                     and diverts the beam in a horizontal direction as described in paragraph 78 in page 10. The rotating polygon mirror 300_1 described in figure 4 has four reflective surfaces, 320A, 320B, 320C, and 320D as described in paragraph 77 in page 9-10);
                        
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                     direction as described in paragraph 78 in page 10);
and an optical sensor configured to receive a third set of laser beams reflected from the target object (Campbell: Has a receiver, 140, in Figure 4).
	Campbell fails to teach a prism positioned to receive at least a portion of the first set of laser beams, wherein the prism is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle than an angle formed by the first plurality of directions.
	Campbell also fails to teach that the optical sensor receives light via the prism, the third set of laser beams associated with the second set of laser beams.
	Schanz, however, teaches a prism positioned to receive at least a portion of the first set of laser beams, wherein the prism is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle than an angle formed by the first plurality of directions (Schanz: Figure 1 shows a rotating prism 25 that is diverting a beam from a laser, 21 through reflection. The moving mirror 300_2 from Campbell will be replaced with the rotating prism, 25, from Schanz. Since both elements worked by reflection, the axis of rotation for the new moving mirror 320 will remain the same as the one described in Figure 4 of Campbell,                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    . As shown in Figure 1 of Schanz, the beam from light source 21, became wider after getting reflected by the prism).
	Schanz, also teaches that the optical sensor receives light via the prism, the third set of laser beams associated with the second set of laser beams (Schanz: Fig. 2: There is second prism 35, that directs the beam towards the photodetector 31. Then, paragraph 0039 describes that the two prisms may be combined into one prism. Therefore, the second prism 35 is integrated into the rotating prism 25)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the combined rotating prisms from Schanz that reflects light to the moving mirror 300-2 from Campbell. One of ordinary skill in the art would have been motivated to make this replacement so that the beam may be reflected only at the specific angle of incidence using the total internal reflection in order to better control the field of view angle.
 
Regarding claim 2, the combination of Campbell  in view of Schanz teaches the LIDAR device of claim 1 (In regards to the rejection made for claim 1), wherein the prism is configured to rotate according to a second rotational direction to divert the first set laser beams in the wider scanning angle (Campbell : the moving mirror, 300-2 which is replaced by the rotating prism as                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                     and would produce a vertical beam (Campbell: as described in paragraph 78 in page 10), making the horizontal beam from the polygon mirror (Campbell: as described in paragraph 78 in page 10) wider in terms of its vertical length. 

Regarding claim 3, the combination of Campbell in view of Schanz teaches the LIDAR device of claim 2 (In regards to the rejection made for claim 2), wherein the first rotational direction is different than the second rotational direction (Campbell: Figure 4 shows that the two rotational direction for the polygon mirror and the moving mirror 300-2,                         
                            
                                
                                    θ
                                
                                
                                    X
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                     are different).

Regarding claim 4, the combination of Campbell in view of Schanz teaches the LIDAR device of claim 1 (In regards to the rejection made for claim 1), wherein the first plane and second plane are substantially perpendicular (Campbell: Paragraph 78 in page 10 shows that for the embodiment of the Lidar System, 100, in Figure 4, the polygon mirror scans horizontally whereas the mirror 300-2 scans vertically. The two planes are thus perpendicular).

Regarding Claim 5, the combination of Campbell in view of Schanz teaches the LIDAR device of claim 1 (In regards to the rejection made for claim 1) wherein the third set of beams represent a substantially rectangular scan area of the target object (Campbell: Figure 5 shows that the scan area, described as FOR, is substantially rectangular).

Regarding claim 6, the combination of Campbell and Schanz teaches the LIDAR device of claim 1 (In regards to the rejection made for claim 1), further comprising one of: 
positioning the polygonal mirror once for all laser beams in the first set of laser beams and repositioning the prism for each laser beam in the first set of laser beams; 
or repositioning the polygonal mirror for each laser beam of the first set of laser beams and positioning the prism once for all beams in the first set of laser beams 
Paragraph 78 in page 10 of Campbell shows that for the embodiment of the Lidar System, 100, in Figure 4, the polygon mirror scans horizontally whereas the mirror 300-2 scans vertically. This embodiment is hereinafter embodiment A.
Meanwhile, Paragraph 72 in page 9 of Campbell shows that a scan pattern in which for each set of horizontal scans, one vertical displacement is made is possible. This embodiment is hereinafter embodiment B.
	Therefore, applying the scanning pattern from embodiment B to embodiment A, for each set of horizontal scans, only the polygon mirror is rotated whereas for one vertical displacement, the mirror 300-2, which would be replaced with the rotating combined prism from Schanz, rotates. Therefore, to create the pattern described in paragraph 72 of page 9, the polygon mirror is rotated during the scan, and the combined prism from Schanz was positioned once for all beams in a set of laser beams.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to scan by only moving one of the two rotating 

Regarding claim 7, the combination of Campbell in view of Schanz teaches the LIDAR device of claim 1 (In regards to the rejection made for claim 1), further comprising one of: 
a filtering optic comprising a 50% transmissive-50% reflective optic; 
or a polarizing optic and a polarization rotation optic (Campbell: Paragraph 40 in page 3 shows that the LIDAR device 100 may include polarizers (which acts as polarizing optics) and wave plates (which acts as polarization rotation optic)).

Regarding Claim 8, the combination of Campbell and Schanz teaches the method of claim 1, wherein the laser emitter emits laser beams (In regards to the rejection made for claim 1) having one of:
a wavelength of 905 nm or 1550 nm laser pulse (Campbell: paragraph 36 in page 4 describes that the laser source 110 may have 1550nm wavelength); 
or a pulse rate of 220 KHz, 1 MHz, or 3 Mhz.

Regarding Claim 9, the combination of Campbell and Schanz teaches the LIDAR device of claim 1 (In regards to the rejection made for claim 1), further comprising a synchronization module (Campbell: element 1000 in Figure 33) configured to coordinate: 
emitting a laser pulse; 
and positioning the polygonal mirror and prism to scan the target object. (Campbell: Figure 33 shows that there is a method of scanning and that there is a method to coordinate the order in which the scanning is done: by first emitting the laser as shown in element 1010 and then scanning based on the scan pattern as shown in element 1020. Campbell: Paragraph 72 in page 9 shows that the scanning is done by positioning the two mirrors in the scanner 120. Therefore, applying this scanner 120 to the embodiment shown in Figure 4, the emitting a laser pulse and positioning the mirrors are coordinated).

	Regarding Claim 10, the combination of Campbell and Schanz teaches the system of claim 9 (In regards to the rejection made for claim 9), wherein coordination comprises one of:  
Atty. Docket No.: 209922.0247.8 (P212) 30continuously emitting laser beams, without reading the optical sensor for those laser beams that occur during the repositioning of the polygonal mirror and/or prism; 
or stopping the emitting of laser beams during times that either, or both, of the polygonal mirror and/or the prism are being positioned (Campbell: Paragraph 88 in page 11 describes that during the retrace, which is when at the end of a scan, the scanner 120, composed of the rotating mirrors as shown in Figure 4, is reset to the initial location, the lidar system may not send out pulses)

Regarding Claim 11, Campbell teaches a LIDAR device for autonomous driving vehicles, (Campbell Figure 4 shows a lidar system as described in paragraph 77 in page 9-10, and paragraph 53 in page 5 describes that this lidar system 100, may be applied for driving autonomous vehicles) comprising: 
emitting, by a laser emitter, an initial laser beam (Campbell: Lidar System 100 in Figure 4 has a light source 110);
positioning a polygonal mirror to receive the laser beam from the laser emitter, the polygonal mirror having a plurality of reflective surfaces, wherein the polygonal mirror is configured to rotate in a first rotational direction to deflect the initial laser beam into a first set of plurality of laser beams in a first plurality of directions in a first plane using the reflective surfaces (Campbell: Lidar System 100 in Figure 4 has a rotating polygon mirror 300_1 that rotates along                         
                            
                                
                                    θ
                                
                                
                                    X
                                
                            
                        
                     and diverts the beam in a horizontal direction as described in paragraph 78 in page 10. The rotating polygon mirror 300_1 described in figure 4 has four reflective surfaces, 320A, 320B, 320C, and 320D as described in paragraph 77 in page 9-10);
positioning a mirror to receive at least a portion of the first set of laser beams, wherein the mirror is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle (Campbell: Figure 4 originally has a moving mirror 300_2 that diverts a beam in a                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                     direction as described in paragraph 78 in page 10);
and an optical sensor configured to receive a third set of laser beams reflected from the target object (Campbell: Has a receiver, 140, in Figure 4).
	Campbell fails to teach a prism positioned to receive at least a portion of the first set of laser beams, wherein the prism is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle than an angle formed by the first plurality of directions.
Campbell also fails to teach that the optical sensor receives light via the prism, the third set of laser beams associated with the second set of laser beams.
	Schanz, however, teaches a prism positioned to receive at least a portion of the first set of laser beams, wherein the prism is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle than an angle formed by the first plurality of directions (Schanz: Figure 1 shows a rotating prism, 25, that is diverting a beam from a laser, 21 through reflection. The moving mirror 300_2 from Campbell will be replaced with the rotating prism, 25, from Schanz. Since both elements worked by reflection, the axis of rotation for the new moving mirror 320 will remain the same as the one described in Figure 4 of Campbell,                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    . As shown in Figure 1 of Schanz, the beam from light source 21, became wider after getting reflected by the prism).

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the rotating prism, 25, from Schanz that reflects light to the moving mirror 300-2 from Campbell. One of ordinary skill in the art would have been motivated to make this replacement so that the beam may be reflected only at the specific angle of incidence using the total internal reflection in order to better control the field of view angle.
 Additionally, Campbell fails to specifically apply the device for a non-transitory machine-readable medium capable of performing the process described in the claim.
However, it is obvious to have a non-transitory machine-readable medium, mainly as a processor, a controller, or a memory, for a device capable of performing a process that instructs the device.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the process for the LIDAR device from Campbell to a non-transitory machine-readable medium.
  
Regarding Claim 12, the combination of Campbell and Schanz teaches the medium of claim 11 (In regards to the rejection made for claim 11), wherein the processing system performs synchronizing operations (Campbell: element 1000 in Figure 33), including: 
emitting a laser pulse; 
and positioning the polygonal mirror and prism to scan the target object. (Campbell: Figure 33 shows that there is a method of scanning and that there is a method to coordinate the order in which the scanning is done: by first emitting the laser as shown in element 1010 and then scanning based on the scan pattern as shown in element 1020. Campbell: Paragraph 72 in page 9 shows that the scanning is done by positioning the two mirrors in the scanner 120. Therefore, applying this scanner 120 to the embodiment shown in Figure 4, the emitting a laser pulse and positioning the mirrors are coordinated).

Regarding claim 13, the combination of Campbell and Schanz teaches the medium of claim 12 (In regards to the rejection made for claim 12), further comprising one of: 
positioning the polygonal mirror once for all laser beams in the first set of laser beams and repositioning the prism for each laser beam in the first set of laser beams; 
or repositioning the polygonal mirror for each laser beam of the first set of laser beams and positioning the prism once for all beams in the first set of laser beams 

Meanwhile, Paragraph 72 in page 9 of Campbell shows that a scan pattern in which for each set of horizontal scans, one vertical displacement is made is possible.
	Therefore, applying the scanning pattern from embodiment B to embodiment A, for each set of horizontal scans, only the polygon mirror is rotated whereas for one vertical displacement, the mirror 300-2, which would be replaced with the rotating combined prism from Schanz, rotates. Therefore, to create the pattern described in paragraph 72 of page 9, the polygon mirror is rotated during the scan, and the combined prism from Schanz was positioned once for all beams in a set of laser beams.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to scan by only moving one of the two rotating elements as shown by embodiment B of Campbell for the LIDAR system shown by the embodiment A of Campbell. One of ordinary skill in the art would have been motivated to make this modification so that the energy is saved by needing to only rotate one of the two rotating components during each set of laser beams.

Regarding Claim 14, the combination of Campbell and Schanz teaches the medium of claim 12 (In regards to the rejection made for claim 12), wherein synchronization comprises one of:  
Atty. Docket No.: 209922.0247.8 (P212) 30continuously emitting laser beams, without reading the optical sensor for those laser beams that occur during the repositioning of the polygonal mirror and/or prism; 
or stopping the emitting of laser beams during times that either, or both, of the polygonal mirror and/or the prism are being positioned (Campbell: Paragraph 88 in page 11 describes that during the retrace, which is when at the end of a scan, the scanner 120, composed of the rotating mirrors as shown in Figure 4, is reset to the initial location, the lidar system may not send out pulses)

Regarding Claim 15, the combination of Campbell in view of Schanz teaches the medium of claim 12 (In regards to the rejection made for claim 12) wherein the third set of beams represent a substantially rectangular scan area of the target object (Campbell: Figure 5 shows that the scan area, described as FOR, is substantially rectangular).

Regarding Claim 16, Campbell teaches a LIDAR device for autonomous driving vehicles, (Campbell Figure 4 shows a lidar system as described in paragraph 77 in page 9-10, and paragraph 53 in page 5 describes that this lidar system 100, may be applied for driving autonomous vehicles) comprising: 
emitting, by a laser emitter, an initial laser beam (Campbell: Lidar System 100 in Figure 4 has a light source 110);
                        
                            
                                
                                    θ
                                
                                
                                    X
                                
                            
                        
                     and diverts the beam in a horizontal direction as described in paragraph 78 in page 10. The rotating polygon mirror 300_1 described in figure 4 has four reflective surfaces, 320A, 320B, 320C, and 320D as described in paragraph 77 in page 9-10);
positioning a mirror to receive at least a portion of the first set of laser beams, wherein the mirror is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle (Campbell: Figure 4 originally has a moving mirror 300_2 that diverts a beam in a                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                     direction as described in paragraph 78 in page 10);
and an optical sensor configured to receive a third set of laser beams reflected from the target object (Campbell: Has a receiver, 140, in Figure 4).
	Campbell fails to teach a prism positioned to receive at least a portion of the first set of laser beams, wherein the prism is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle than an angle formed by the first plurality of directions.
Campbell also fails to teach that the optical sensor receives light via the prism, the third set of laser beams associated with the second set of laser beams.
	Schanz, however, teaches a prism positioned to receive at least a portion of the first set of laser beams, wherein the prism is configured to divert the first set of laser beams into a second set of plurality of laser beams in a second plurality of directions in a second plane, so that the second set of laser beams scan a target object in a wider angle than an angle formed by the first plurality of directions (Schanz: Figure 1 shows a rotating prism, 25, that is diverting a beam from a laser, 21 through reflection. The moving mirror 300_2 from Campbell will be replaced with the rotating prism, 25, from Schanz. Since both elements worked by reflection, the axis of rotation for the new moving mirror 320 will remain the same as the one described in Figure 4 of Campbell,                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    . As shown in Figure 1 of Schanz, the beam from light source 21, became wider after getting reflected by the prism).
	Schanz, also teaches that the optical sensor receives light via the prism, the third set of laser beams associated with the second set of laser beams (Schanz: Fig. 2: There is second prism 35, that directs the beam towards the photodetector 31. Then, paragraph 0039 describes that the two prisms may be combined into one prism. Therefore, the second prism 35 is integrated into the rotating prism 25)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the rotating combined prism from Schanz that reflects light to the moving mirror 300-2 from Campbell. One of ordinary skill in the art would 
 Additionally, Campbell fails to specifically mention a computer-implemented method that performs the steps for the LIDAR device
However, it is obvious to have computer-implemented method for a device that performs the same function. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the process for the LIDAR device from Campbell to a computer-implemented method.

Regarding Claim 17, the combination of Campbell and Schanz teaches the method of claim 16 (In regards to the rejection made for claim 16), wherein the processing system performs synchronizing operations (Campbell: element 1000 in Figure 33), including: 
emitting a laser pulse; 
and positioning the polygonal mirror and prism to scan the target object. (Campbell: Figure 33 shows that there is a method of scanning and that there is a method to coordinate the order in which the scanning is done: by first emitting the laser as shown in element 1010 and then scanning based on the scan pattern as shown in element 1020. Campbell: Paragraph 72 in page 9 shows that the scanning is done by positioning the two mirrors in the scanner 120. Therefore, applying this scanner 120 to the embodiment shown in Figure 4, the emitting a laser pulse and positioning the mirrors are coordinated).

Regarding claim 18, the combination of Campbell and Schanz teaches the method of claim 16 (In regards to the rejection made for claim 16), further comprising one of: 
positioning the polygonal mirror once for all laser beams in the first set of laser beams and repositioning the prism for each laser beam in the first set of laser beams; 
or repositioning the polygonal mirror for each laser beam of the first set of laser beams and positioning the prism once for all beams in the first set of laser beams 
Paragraph 78 in page 10 of Campbell shows that for the embodiment of the Lidar System, 100, in Figure 4, the polygon mirror scans horizontally whereas the mirror 300-2 scans vertically. This embodiment is hereinafter embodiment A.
Meanwhile, Paragraph 72 in page 9 of Campbell shows that a scan pattern in which for each set of horizontal scans, one vertical displacement is made is possible. This embodiment is hereinafter embodiment B.
	Therefore, applying the scanning pattern from embodiment B to embodiment A, for each set of horizontal scans, only the polygon mirror is rotated whereas for one vertical displacement, the mirror 300-2, which would be replaced with the rotating combined prism from Schanz, rotates. Therefore, to create the pattern described in paragraph 72 of page 9, the polygon mirror 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to scan by only moving one of the two rotating elements as shown by embodiment B of Campbell for the LIDAR system shown by the embodiment A of Campbell. One of ordinary skill in the art would have been motivated to make this modification so that the energy is saved by needing to only rotate one of the two rotating components during each set of laser beams.

Regarding Claim 19, the combination of Campbell and Schanz teaches the method of claim 17 (In regards to the rejection made for claim 17), wherein synchronizations operations comprises at least one of:  
Atty. Docket No.: 209922.0247.8 (P212) 30continuously emitting laser beams, without reading the optical sensor for those laser beams that occur during the repositioning of the polygonal mirror and/or prism; 
or stopping the emitting of laser beams during times that either, or both, of the polygonal mirror and/or the prism are being positioned (Campbell: Paragraph 88 in page 11 describes that during the retrace, which is when at the end of a scan, the scanner 120, composed of the rotating mirrors as shown in Figure 4, is reset to the initial location, the lidar system may not send out pulses)

Regarding Claim 20, the combination of Campbell in view of Schanz teaches the method of claim 16 (In regards to the rejection made for claim 16) wherein the third set of beams represent a substantially rectangular scan area of the target object (Campbell: Figure 5 shows that the scan area, described as FOR, is substantially rectangular).

Response to Arguments
Applicant’s arguments, see page 2 line 7, filed February, 24th, 2022, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schanz. While the cited portion of Schanz for the Non-Final rejection mailed on 11/30/2021 does not disclose a prism that receives both the emitted beam and reflected beam, paragraph 0039 suggests that it is possible for a prism to receive both the emitted beam and reflected beam.

Discussion of Prior Arts Cited but not Applied
Takada et al. (JP H07113981 A) uses a LIDAR system with a rotating polygon mirror, but it uses an oscillating lens, not a prism.

Kosakowski et al. (WO 2016101973 A1) has a rotating polygon mirror and a second reflective element, but the second reflective element does not move.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645     

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645